Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Grace Healthcare of Benton, ) Date: October 20, 2007

)
Petitioner, )
)

-V.- ) Docket No. C-06-610

) Decision No. CR1676
Centers for Medicare & Medicaid )
Services. )
_ )

DECISION

I sustain CMS’s determination to impose civil money penalties of $3,500 per day against
Petitioner, Grace Healthcare of Benton. I also find that Petitioner is disqualified from
participating in a Nurse Aide Competency and Evaluation Program (NATCEP).

I. Background

Petitioner is a skilled nursing facility doing business in the State of Arkansas. It
participates in the Medicare program. Its participation in Medicare is governed by
sections 1819 and 1866 of the Social Security Act and by implementing regulations at 42
C.F.R. Parts 483 and 488. Additionally, its right to a hearing and the administrative
proceedings in this case are governed by regulations at 42 C.F.R. Part 498.

On June 14, 2006 CMS advised Petitioner that it had determined to impose remedies
against it based on findings that Petitioner had failed to comply substantially with
Medicare participation requirements. CMS based its determinations on the findings made
at a compliance survey of Petitioner’s facility completed on May 25, 2006 (May survey).
The remedies included civil money penalties of $3,500 per day for a period that included
May 17 and 18, 2006, and additional civil money penalties of $350 per day for
noncompliance after May 18. The May 17 and 18 civil money penalties were based on
CMS’s determination that, on those dates, Petitioner’s noncompliance with participation
2

requirements was so egregious as to comprise immediate jeopardy for Petitioner’s
residents.’ CMS also told Petitioner that, as a consequence of its noncompliance,
Petitioner would lose authority to conduct NATCEP.”

Petitioner requested a hearing and the case was assigned to me for hearing and decision. I
issued a pre-hearing order which instructed the parties to file written pre-hearing
exchanges consisting of their proposed exhibits, including the written direct testimony of
each proposed witness, and briefs addressing all of the issues in the case. After receiving
the parties’ exchanges I scheduled an in-person hearing. Then, I conducted a pre-hearing
conference with the parties. The upshot of that conference was that the parties agreed to
waive an in-person hearing and to have the case heard and decided based on their
exchanges. I set a deadline for the parties to submit final briefs.

The parties complied with that deadline. On September 27, 2007 I conducted a second
pre-hearing conference with the parties because it seemed that Petitioner, in its final brief,
appeared to be expressing second thoughts about its decision to waive an in-person
hearing. I offered to schedule an in-person hearing if the parties wanted one. Petitioner
then assured me that it did not want an in-person hearing.

At the September 27 pre-hearing conference I also ruled on a motion filed by CMS
objecting to the admission into evidence of two written statements submitted by
Petitioner. I overruled these objections.

CMS submitted 37 proposed exhibits with its pre-hearing exchange which it identified as
CMS Ex. 1 - CMS Ex. 37. Petitioner submitted 38 proposed exhibits which it identified
as P. Ex. 1 - P. Ex. 38. I am receiving all of these proposed exhibits into evidence.

Petitioner resubmitted 17 of its proposed exhibits as an attachment to its final brief in this
case and it renumbered them. I do not receive any of these into evidence because they are
cumulative and it would confuse the record if I were to receive from a party more than
one version of the same exhibit, especially inasmuch as Petitioner gave the exhibits in its
second submission different identifying numbers than it gave corresponding exhibits in its
first submission. I note, however, that all of the 17 exhibits in Petitioner’s second

' The term “immediate jeopardy” is defined at 42 C.F.R. § 488.301 to mean
noncompliance by a facility that has caused, or is likely to cause, serious injury, harm,
impairment, or death to a resident.

> CMS mentioned other remedies in its June 14 notice letter but it did not impose
any of them.
3

submission are duplicates of other exhibits contained in its original submission of 38
proposed exhibits, and I have received Petitioner’s entire original submission into
evidence.

II. Issues, findings of fact and conclusions of law
A. Issues

Petitioner waived its right to challenge CMS’s determination to impose civil money
penalties of $350 per day for dates beginning with May 19, 2006. Consequently, these
remedies, and the deficiencies on which they are based, are not at issue.

What remains at issue is the $3,500 per day civil money penalties that CMS determined to
impose for May 17 and May 18, 2006.’ CMS premised its determination to impose these
penalties on the alleged presence of six immediate jeopardy level deficiencies. I find it
to be unnecessary that I address all of these alleged deficiencies in order to issue a
decision that sustains CMS’s remedy determination. As I discuss below, the $3,500 per
day civil money penalty that CMS determined to impose is amply justified by the
presence of a single immediate jeopardy level deficiency, the failure by Petitioner or its
staff to investigate the causes of numerous apparent bruises sustained by one of

* Counsel for CMS created considerable confusion as to the duration and basis of
these remedies. The June 14, 2006 notice letter from CMS to Petitioner recited a
determination by CMS to impose daily civil money penalties of $3,500 for the dates of
May 17 and 18, 2007. In her initial brief CMS counsel asserts that this was the remedy
that CMS had determined to impose. However, at times, and in particular, in its final
brief, CMS counsel talks about “a” $3,500 civil money penalty, suggesting that CMS is
seeking that amount to remedy only a single day of noncompliance. I may have been
misled by counsel to the extent that, in my July 18, 2007 Order Scheduling Final Briefs, I
may have incorrectly assumed, based on counsel’s statements, that it intended to impose
only “a” civil money penalty of $3,500. CMS’s counsel added to the confusion in its
final brief by referring to the $3,500 civil money penalty as a per instance civil money
penalty. I do not resolve this confusion here. Rather, I rely on CMS’s notice letter to find
that Petitioner’s noncompliance at the immediate jeopardy level was for a two day period
consisting of May 17-18, 2006 and I sustain the imposition of daily civil money penalties
for both of those days. If CMS has, in fact, determined to modify its remedy to a one-day
civil money penalty or even to a per-instance penalty then, of course, it may impose such
a remedy on the strength of my decision. If, on the other hand, Petitioner believes that
CMS has waived imposing a remedy for one of the two days, it may move to clarify my
decision. In that event I will, of course, accept argument from CMS as well.

4

Petitioner’s residents. For that reason, I decline to decide whether Petitioner was
deficient in other respects.

The issues that I decide, therefore, are whether:

1. Petitioner failed to comply substantially with a Medicare participation
requirement;

2. Petitioner proved that CMS’s determination of immediate jeopardy was
clearly erroneous;

3. Daily civil money penalties of $3,500 are reasonable; and
4. Petitioner must lose its authority to conduct NATCEP.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision in this
case. I set forth each Finding below as a separate heading. I discuss each Finding in
detail.

1. Petitioner failed to comply substantially with the requirements of 42
C.F.R. § 483.13(c)(2) - (4).

In pertinent part the regulation that is at issue here requires a participating facility’s staff
to:

+ Immediately report to the facility’s administrator all alleged violations involving
mistreatment, neglect or abuse of a resident, including injuries of unknown origin;

* Thoroughly investigate all such allegations;

+ Report all investigation results to the administration or his designated
representative and to appropriate official in accordance with State law within five
working days of the incident and to take appropriate corrective action as may be
required.

The facts concerning the care that Petitioner and its staff gave to Resident #1 are not
disputed. The resident was an elderly individual with numerous medical problems,
including congestive heart failure, chronic obstructive pulmonary disease, hypertension,
coronary artery disease, and Alzheimer’s disease. CMS Ex. 6, at 1,55. Her medications
5

included anti-coagulant drugs (Plavix and aspirin) and a diuretic (Lasix). Jd., at 208. The
resident clearly was an extremely frail and dependent individual. She had been assessed
by Petitioner’s staff to have moderately impaired cognitive skills and to require assistance
in daily activites including eating and use of the toilet. Jd., at 66 - 75.

The resident’s treatment record establishes that her physical condition deteriorated over a
period beginning on May 4, 2006. On that date she was discovered by Petitioner’s staff
to have a fecal impaction which necessitated manual removal. Bruises were noted on her
arms on that date. CMS Ex. 4, at 3-5; CMS Ex. 32, at 2-4. On May S, the staff noted an
egg-size bruise on the resident’s right hip. Jd. On May 6, the staff observed blood on the
resident’s cheek and multiple bruises on her coccyx, the right side of her chest, her legs,
and on the left side of her upper arm. CMS Ex. 4, at 5-6; CMS Ex. 32, at 2-4. On May 7,
the staff identified blood in the resident’s mouth and bruises on her arms. CMS Ex. 21, at
7. One of the certified nursing assistants who provided care to the resident stated that, as
of May 7 the resident had:

bruises on her legs and bottom. The biggest were about the size of eggs.
She had different colored bruises on her legs. The darkest was really dark
purple on the inside part of her left leg. She had a bruise on the coccyx, one
bruise on the right side of her chest, one on the left side of her upper arm.
The arm kind of looked like the skin had been roughed. I showed... [a
licensed practical nurse] the bruise on her left arm, it looked fresh. It was
bright purple and had some redness around it. I found the other bruises
when we rolled . . . [the resident] and uncovered her . .. There were more
bruises than I’ve ever seen on a person and I had not been told she had a fall
or anything.

CMS Ex. 4, at 18.

Resident #1 was sent to the hospital on May 7, 2006 as a consequence of her deteriorated
condition. The emergency room physician noted that the resident manifested multiple
bruises in a purplish state, as well as dried blood in the resident’s mouth. CMS Ex. 4, at
27. A physician at the hospital commented to members of Petitioner’s staff about the
state of the resident noting that the resident had not been bruised prior to her admission to
Petitioner’s facility. CMS Ex. 4, at 15-16.

CMS contends that there is nothing documented in Resident #1’s treatment record
showing that Petitioner or its staff investigated the cause of the resident’s apparent
bruises. There are no incident reports, no investigative summaries, no statements taken
from staff, and no documentation of injuries of an unknown source and a followup
investigation being reported to Petitioner’s administrator. Nor, according to CMS, did
6

Petitioner’s staff conduct a comprehensive assessment of the resident during the May 4-7,
2006 period in order to determine whether the resident’s medical condition was the cause
of her injuries or whether some other cause, including abuse, might explain the injuries.

The evidence offered by CMS strongly supports a finding that Petitioner failed to
discharge its regulatory responsibility to investigate the injuries manifested by

Resident #1 as possible signs of abuse, neglect, or mistreatment. A facility has an
absolute duty to treat every resident injury from an unknown source as evidence of
possible abuse, neglect, or mistreatment, until it establishes the injury’s cause. Here, the
evidence offered by CMS shows that Resident #1 manifested obvious — and extreme —
external injuries over a three day period that Petitioner’s staff did not investigate.

Petitioner’s defenses to CMS’s prima facie case are that:

+ Resident #1 did not suffer from bruising but, rather, “a lot of ecchymosis”,
probably as a consequence of the anti-coagulant medication that she was taking.
P. Ex. 17, at 1 (cited in Petitioner’s final brief as “P. Ex. 1.”).

+ Petitioner and its staff did not view the resident’s ecchymosis as an injury of
unknown origin or as an allegation of potential abuse, because the resident was
receiving anticoagulant medication. Petitioner’s staff conferred with the resident’s
attending physician regarding its determination that the resident’s ecchymosis was
medically related. Petitioner’s final brief at 28.

+ Resident #1 was in very poor health during the period from May 4-7, 2006 and
was terminally ill. Her treatment by Petitioner was appropriate and there is no
evidence that the resident was in any way abused or neglected. P. Ex. 17 (cited in
Petitioner’s final brief as “P. Ex. 1”); P. Ex. 24 (cited in Petitioner’s final brief as
“P. Ex. 2”).

I do not find these defenses to be persuasive. Nothing offered by Petitioner overcomes
the prima facie case of noncompliance established by CMS.

Petitioner identified no evidence to show that its staff assessed the nature of the resident’s
injuries during the May 4-7 period. It is clear from the evidence offered by CMS, which
includes statements taken from several of Petitioner’s certified nursing assistants, that the
staff observed what they thought to be bruises on the resident’s body during that period.
The staff did not investigate the sources of these injuries during the period. Petitioner has
offered no records that document such an assessment having been made.
7

I have no reason to dispute the conclusion of Petitioner’s experts — made from the vantage
point of hindsight — that the resident’s injuries were ecchymosis caused by a reaction to
medication and not bruises caused by trauma. Nor do I find to be unpersuasive
Petitioner’s contention that the resident suffered from terminal illness. But, there is
nothing of record to show that these assessments was made, or even sought by
Petitioner’s staff, while the resident was manifesting her injuries. Petitioner has cited
absolutely nothing to support its contention that the staff determined while the resident
was at the facility that the resident’s injuries were, in fact, ecchymosis.

Petitioner included as an exhibit a very lengthy portion of Resident #1's treatment record
at Petitioner’s facility. P. Ex. 5, at 1-358. Petitioner did not identify any document in that
record which consisted of an assessment made during the May 4-7 period ruling out
trauma as a cause of the resident’s injuries. Nurses notes made during that period do not
identify or describe the full extent of the resident’s injuries much less do they assess their
cause. Id., at 209-213.

The burden falls squarely on Petitioner to identify an assessment of the resident’s injuries
made during the May 4-7 period if, in fact, it existed. I infer from Petitioner’s failure to
do so that no assessment was made. The precise cause of the injuries sustained by
Resident #1 during the May 4-7, 2006 period was, in fact, not established by Petitioner’s
staff prior to the resident being sent to the hospital on May 7.

Nor is there any evidence to support a finding that Petitioner’s staff consulted with the
resident’s attending physician prior to the resident being sent to the hospital and that,
prior to the hospitalization, the physician ruled out bruising caused by trauma as a cause
of the resident’s injuries. The resident’s records are devoid of evidence that a
consultation took place. The two statements that Petitioner offered from the physician do
not support a finding that a consultation occurred. P. Ex. 24; P. Ex. 25. The physician
avers that:

Prior to this [May 7, 2006 hospital] admission, the Resident developed ecchymosis
which was caused by the administration of Plavix and aspirin . .. The ecchymosis
was not caused by injury or accident.

P. Ex. 24, at 3. But, he does not aver that he made this assessment prior to the May 7
hospital admission.
8

2. Petitioner did not prove to be clearly erroneous CMS’s determination
that Petitioner’s noncompliance put residents at immediate jeopardy.

It is Petitioner’s burden to prove clearly erroneous a determination by CMS that a
deficiency puts residents at immediate jeopardy. 42 C.F.R. § 498.60(c)(2). Here,
Petitioner failed to offer any evidence challenging CMS’s immediate jeopardy
determination.

Moreover, there is an obvious likelihood of serious injury, harm, or death to facility
residents resulting from a failure by a facility to investigate injuries of unknown origin
such as those displayed by Resident #1. Because Petitioner failed to investigate and
assess the nature of the resident’s injuries it had no way of knowing whether the injuries
were caused by a medical condition or by trauma. The resident was extraordinarily
vulnerable to possible abuse given her frailty and dependence on Petitioner’ staff. Under
those circumstances any physical abuse might have been lethal and yet, the facility did
nothing to rule out the possibility of abuse.

3. Civil money penalties of $3,500 per day are reasonable.

Regulations establish that daily civil money penalties to remedy an immediate jeopardy
level deficiency or deficiencies must fall into a range of from $3,050 to $10,000 per day.
42 C.F.R. § 488.438(a)(1)(i). What is a reasonable penalty amount within that range
depends on regulatory factors governing penalty amounts set forth at 42 C.F.R.

§§ 488.438(f)(1) - (4) and 488.404 (incorporated by reference into 42 C.F.R.

§ 488.438(f)(3)). These factors include: the seriousness of a deficiency or deficiency; the
relationship between deficiencies; a facility’s financial condition; and, a facility’s
culpability for its noncompliance.

The civil money penalty amount determined by CMS in this case — $3,500 per day — is
close to the bottom of the permissible range for immediate jeopardy level penalty
amounts. I decide that it is reasonable because it takes into account the seriousness of
Petitioner’s noncompliance. The risk that a resident suffering from injuries of an
unknown source may be a victim of abuse, neglect, or mistreatment, is evident. Residents
of nursing facilities include some of the frailest, most vulnerable members of our society.
Such individuals are totally dependent on a facility’s staff to protect them from possible
maltreatment. Here, Petitioner failed to discharge its basic and fundamental obligation to
Resident #1 to investigate the source of her then-unknown injuries. That failure
9

potentially put Resident #1 at risk of great harm. But, it also demonstrated a failure on
the part of Petitioner’s staff to recognize their duty to serve as residents’ guardians and
protectors. That failure put all of Petitioner’s residents at risk.*

As I discuss above, CMS alleged five additional immediate jeopardy level deficiencies at
Petitioner’s facility which I do not address in this decision. While the presence of one or
more additional deficiencies at the immediate jeopardy level certainly would be an added
basis of support for the penalty amount the presence of any of them is not necessary to
establish a basis here for the penalty amount that I sustain. The seriousness of
Petitioner’s failure to investigate the cause of Resident #1’s injuries is, in and of itself,
sufficient to justify the low-end penalties of $3,500 per day.

4. Petitioner loses the authority to conduct NATCEP because it
manifested an immediate jeopardy level deficiency.

The presence of immediate jeopardy noncompliance by a facility with the requirements of
42 C.F.R. § 488.413 is defined by regulation to constitute a substandard quality of care
mandating that CMS or its representative conduct a partial extended survey of that facility
in order to assure compliance with Medicare participation requirements. 42 C.F.R.

§§ 488.301; 488.310. A facility’s authority to conduct NATCEP must be revoked where
a facility is subject to a partial extended survey. 42 C.F.R. § 483.151(b)(2)(iii). Thus,
Petitioner’s immediate jeopardy level noncompliance with the requirements of 42 C.F.R.
§ 483.13 is a basis for a finding of substandard quality of care, a mandated partial
extended survey, and loss of authority to conduct NATCEP.

/s/
Steven T. Kessel
Administrative Law Judge

* Petitioner offered no evidence to show that its financial condition precludes it
from paying the civil money penalties that CMS determined to impose.
